
	

113 HR 499 IH: Ending Federal Marijuana Prohibition Act of 2013
U.S. House of Representatives
2013-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 499
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2013
			Mr. Polis (for
			 himself, Mr. Blumenauer,
			 Mr. Cohen,
			 Ms. Lee of California,
			 Ms. Schakowsky,
			 Mr. Nadler,
			 Mr. Huffman,
			 Mr. Honda,
			 Mr. Moran, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committees on
			 Energy and Commerce,
			 Ways and Means,
			 Natural Resources, and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To decriminalize marijuana at the Federal level, to leave
		  to the States a power to regulate marijuana that is similar to the power they
		  have to regulate alcohol, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ending Federal Marijuana Prohibition
			 Act of 2013.
		IAmendments to
			 decriminalize marijuana at the Federal level
			101.Decriminalization
			 of marijuana
				(a)Removal from
			 schedule of controlled substancesNotwithstanding any other provision of the
			 Controlled Substances Act (21 U.S.C. 801 et seq.), the Attorney General shall,
			 not later than 60 days after the date of the enactment of this Act, issue a
			 final order that removes marijuana in any form from all schedules under section
			 202(c) of that Act (21 U.S.C. 812(c)).
				(b)Conforming
			 amendment To remove legislative deadwoodSubsection (c) of section 202 of the
			 Controlled Substances Act (21 U.S.C. 812) is amended to read as follows:
					
						(c)Cross reference
				to schedules of Controlled SubstancesSchedules I, II, III, IV, and V shall
				consist of the drugs and other substances (by whatever official name, common or
				usual name, chemical name, or brand name designated) that are set forth in the
				respective schedules in part 1308 of title 21, Code of Federal Regulations, as
				they may be amended from time to time, or in any successor
				regulation.
						.
				102.Application of
			 the Controlled Substances Act and Controlled Substances Import and Export Act
			 to marijuanaPart A of the
			 Controlled Substances Act (21 U.S.C. 801 et seq.) is amended by adding at the
			 end the following:
				
					103.Application to
				marihuana
						(a)General
				nonapplicationExcept as
				provided in this section, this title and title III do not apply to
				marihuana.
						(b)Exception:
				prohibition on certain transportations and shipmentsIt shall be unlawful to ship or transport
				marihuana from any place outside a State, territory, or district of the United
				States, or other place noncontiguous to but subject to the jurisdiction of the
				United States, into that State, territory, or district of the United States, or
				place, when such marihuana is intended by any person interested therein to be
				received, possessed, sold, or in any manner used, in violation of any law of
				such State, territory, district, or place.
						(c)PenaltyWhoever knowingly violates subsection (b)
				shall be fined under title 18, United States Code, or imprisoned not more than
				one year, or
				both.
						.
			103.Conforming and
			 ancillary amendments
				(a)Modification of
			 definition of felony drug offenseSection 102(44) of the Controlled
			 Substances Act (21 U.S.C. 802(44)) is amended by striking
			 marihuana,.
				(b)Elimination of
			 marijuana penalty provisionsPart D of the Controlled Substances Act (21
			 U.S.C. 841 et seq.) is amended—
					(1)in section
			 401—
						(A)by striking
			 subsection (b)(1)(A)(vii);
						(B)by striking
			 subsection (b)(1)(B)(vii);
						(C)by striking
			 subsection (b)(1)(D); and
						(D)by striking
			 subsection (b)(4);
						(2)in section
			 402(c)(2)(B), by striking marihuana,;
					(3)in section
			 403(d)(1), by striking marihuana,;
					(4)in section 418(a),
			 by striking the last sentence;
					(5)in section 419(a),
			 by striking the last sentence;
					(6)in section 422(d),
			 in the matter preceding paragraph (1), by striking marijuana,;
			 and
					(7)in section
			 422(d)(5), by striking , such as a marihuana cigarette,.
					(c)Removal of
			 prohibition on import and exportSection 1010 of the Controlled Substances
			 Import and Export Act (21 U.S.C. 960) is amended—
					(1)by striking
			 subparagraph (G) of subsection (b)(1);
					(2)by striking
			 subparagraph (G) of subsection (b)(2); and
					(3)by striking
			 paragraph (4) of subsection (b).
					(d)Limiting the
			 application of the National Forest System Drug Control Act of 1986 to
			 controlled substances other than marijuanaThe National Forest
			 System Drug Control Act of 1986 is amended—
					(1)in section
			 15002(a) (16 U.S.C. 559b(a)) by striking marijuana and
			 other;
					(2)in section
			 15003(2) (16 U.S.C. 559c(2)) by striking marijuana and other;
			 and
					(3)in section
			 15004(2) (16 U.S.C. 559d(2)) by striking marijuana and
			 other.
					(e)Interception of
			 communicationsSection 2516 of title 18, United States Code, is
			 amended—
					(1)in subsection
			 (1)(e), by striking “marihuana,”; and
					(2)in subsection (2)
			 by striking “marihuana,”.
					(f)National youth
			 anti-Drug media campaignSection 709 of the Office of National Drug
			 Control Policy Reauthorization Act of 1998 (21 U.S.C. 1708) is amended by
			 striking subsection (j) (relating to prevention of marijuana use).
				IIFederal Marijuana
			 Licensing and Related Matters
			201.Federal
			 marijuana administrationThe
			 Federal Alcohol Administration Act (27 U.S.C. 201 et seq.) is amended by adding
			 at the end the following:
				
					IIIMarijuana
						301.Unlawful
				businesses without marijuana permit
							(a)ImportIt shall be unlawful, except pursuant to a
				permit issued under this title by the Secretary of the Treasury (hereinafter in
				this title referred to as the Secretary)—
								(1)to engage in the
				business of importing marijuana into the United States; or
								(2)for any person so
				engaged to sell, offer or deliver for sale, contract to sell, or ship, in
				interstate or foreign commerce, directly or indirectly or through an affiliate,
				marijuana so imported.
								(b)Manufacture and
				saleIt shall be unlawful, except pursuant to a permit issued
				under this title by the Secretary—
								(1)to engage in the
				business of cultivating, producing, manufacturing, packaging, or warehousing
				marijuana; or
								(2)for any person so
				engaged to sell, offer or deliver for sale, contract to sell, or ship, in
				interstate or foreign commerce, directly or indirectly or through an affiliate,
				marijuana so cultivated, produced, manufactured, packaged, or
				warehoused.
								(c)ResaleIt
				shall be unlawful, except pursuant to a permit issued under this title by the
				Secretary—
								(1)to engage in the
				business of purchasing marijuana for resale at wholesale; or
								(2)for any person so
				engaged to receive or to sell, offer or deliver for sale, contract to sell, or
				ship, in interstate or foreign commerce, directly or indirectly or through an
				affiliate, marijuana so purchased.
								(d)Remedies for
				violations
								(1)Criminal
				fine
									(A)GenerallyWhoever
				violates this section shall be fined not more than $1000.
									(B)Settlement in
				compromiseThe Secretary may decide not to refer a violation of
				this section to the Attorney General for prosecution but instead to collect a
				payment from the violator of no more than $500 for that violation.
									(2)Civil Action for
				reliefThe Attorney General
				may, in a civil action, obtain appropriate relief to prevent and restrain a
				violation of this title.
								302.Procedure for
				issuance of marijuana permits
							(a)Who entitled to
				permit
								(1)GenerallyThe Secretary shall issue a permit for
				operations requiring a permit under section 301 unless the Secretary finds
				that—
									(A)the applicant (or if the applicant is a
				corporation, any of its officers, directors, or principal stockholders) has
				been convicted of a disqualifying offense;
									(B)the applicant is,
				by reason of business experience, financial standing, or trade connections, not
				likely to commence operations within a reasonable period or to maintain such
				operations in conformity with Federal law; or
									(C)the operations
				proposed to be conducted by the applicant are in violation of the law of the
				State in which they are to be conducted.
									(2)Disqualifying
				offensesFor the purposes of paragraph (1):
									(A)GenerallyExcept
				as provided in subparagraph (B) a disqualifying offense is an offense related
				to the production, consumption, or sale of marijuana that is—
										(i)a
				felony under Federal or State law, if the conviction occurred not later than 5
				years before the date of the application; or
										(ii)a misdemeanor under Federal law, if the
				conviction occurred not later than 3 years before the date of the
				application.
										(B)Excluded
				offensesA disqualifying offense does not include a Federal or
				State offense based on conduct that—
										(i)was legal under
				State law in the State when and where the conduct took place, or
										(ii)is, as of the
				date of the application, no longer an offense in that State.
										(b)Refusal of
				permit; hearingIf upon
				examination of any application for a permit the Secretary has reason to believe
				that the applicant is not entitled to such permit, the Secretary shall so
				notify the applicant and, upon request by the applicant, afford the applicant
				due notice and opportunity for hearing on the application. If the Secretary,
				after affording such notice and opportunity for hearing, still finds that the
				applicant is not entitled to a permit hereunder, the Secretary shall by order
				deny the application stating the findings which are the basis for the
				order.
							(c)Form of
				application
								(1)GenerallyThe
				Secretary shall—
									(A)prescribe the
				manner and form of applications for permits under this title (including the
				facts to be set forth in the application);
									(B)prescribe the form
				of such permits;
									(C)specify in any
				permit the authority conferred by the permit and the conditions of that permit
				in accordance with this title.
									(2)Separate types
				of applications and permitsTo the extent deemed necessary by the
				Secretary for the efficient administration of this title, the Secretary may
				require separate applications and permits with respect to the various classes
				of marijuana, and with respect to the various classes of persons entitled to
				permits under this title.
								(3)DisclaimerThe
				issuance of a permit under this title does not deprive the United States of any
				remedy for a violation of law.
								(d)ConditionsA permit under this title shall be
				conditioned upon—
								(1)compliance with
				all other Federal laws relating to production, sale and consumption of
				marijuana, as well as compliance with all State laws relating to said
				activities in the State in which the permit applicant resides and does
				business; and
								(2)payment to the
				Secretary of a reasonable permit fee in an amount determined by the Secretary
				to be sufficient over time to offset the cost of implementing and overseeing
				all aspects of marijuana regulation by the Federal Government.
								(e)Revocation,
				suspension, and annulment
								(1)GenerallyAfter due notice and opportunity for
				hearing, the Secretary may order a permit under this title—
									(A)revoked or
				suspended for such period as the Secretary deems appropriate, if the Secretary
				finds that the permittee has willfully violated any of the conditions of the
				permit, but for a first violation of the conditions the permit shall be subject
				to suspension only;
									(B)revoked if the
				Secretary finds that the permittee has not engaged in the operations authorized
				by the permit for a period of more than two years; or
									(C)annulled if the
				Secretary finds that the permit was procured through fraud, or
				misrepresentation, or concealment of material fact.
									(2)Order to state
				basis for orderThe order shall state the findings which are the
				basis for the order.
								(f)Service of
				ordersEach order of the
				Secretary with respect to any denial of application, suspension, revocation,
				annulment, or other proceedings, shall be served—
								(1)in person by any
				officer or employee of the Secretary designated by him or any internal revenue
				or customs officer authorized by the Secretary for the purpose; or
								(2)by mailing the
				order by registered mail, addressed to the applicant or respondent at his last
				known address in the records of the Secretary.
								(g)Duration
								(1)General
				ruleExcept as otherwise
				provided in this subsection, a permit issued under this title shall continue in
				effect until suspended, revoked, or annulled as provided in this title, or
				voluntarily surrendered.
								(2)Effect of
				transferIf operations under
				a permit issued under this title are transferred, the permit automatically
				terminates 30 days after the date of that transfer, unless an application is
				made by the transferee before the end of that period for a permit under this
				title for those operations. If such an application is made, the outstanding
				permit shall continue in effect until such application is finally acted on by
				the Secretary.
								(3)Definition of
				transferFor the purposes of
				this section, the term transfer means any change of ownership or
				control, whether voluntary or by operation of law.
								(h)Judicial
				reviewA permittee or
				applicant for a permit under this title may obtain judicial review under
				chapter 7 of title 5 chapter, United States Code, of the denial of the
				application of that applicant or, in the case of a permittee, the denial of an
				application by the transferee of that permittee.
							(i)Statute of
				limitationsNo proceeding for
				the suspension or revocation of a permit for violation of any condition thereof
				relating to compliance with Federal law shall be instituted by the Secretary
				more than 18 months after conviction of the violation of Federal law, or, if no
				conviction has been had, more than 3 years after the violation occurred; and no
				permit shall be suspended or revoked for a violation of any such condition
				thereof if the alleged violation of Federal law has been compromised by any
				officer of the Government authorized to compromise such violation.
							303.DefinitionsIn this title—
							(1)the term
				marijuana has the meaning given the term marihuana
				in section 102 of the Controlled Substances Act (21 U.S.C. 802); and
							(2)the term
				State includes the District of Columbia, Puerto Rico, and any
				territory or possession of the United
				States.
							.
			202.Addition of
			 marijuana to certain legal authorities relating to intoxicating
			 liquors
				(a)Wilson
			 ActThe Act of August 8, 1890
			 (commonly known as the Wilson Act or the Original Packages Act; 27 U.S.C. 121)
			 is amended by inserting or marijuana after intoxicating
			 liquors or liquids.
				(b)Webb-Kenyon
			 ActThe Act of March 1, 1913
			 (commonly known as the Webb-Kenyon Act; 27 U.S.C. 122) is amended by inserting
			 , or marijuana after intoxicating liquor both
			 places it appears.
				(c)Victims of
			 Trafficking and Violence Protection Act of 2000Section 2 of the Victims of Trafficking and
			 Violence Protection Act of 2000 (27 U.S.C. 122a) is amended—
					(1)in subsection
			 (a)—
						(A)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
						(B)by inserting after
			 paragraph (2) the following new paragraph:
							
								(3)The term marijuana has the
				meaning given the term marihuana in section 102 of the
				Controlled Substances Act (21 U.S.C.
				802).
								;
				and
						(2)in subsections (b)
			 and (c), by inserting or marijuana after intoxicating
			 liquor each place it appears.
					(d)Federal Alcohol
			 Administration ActSection 3
			 of the Federal Alcohol Administration Act (27 U.S.C. 203) is amended—
					(1)by inserting marijuana,
			 before distilled spirits each place it appears (except in
			 subsection (b)(1)); and
					(2)in paragraph
			 (b)(1) by inserting manufacturing and distribution of marijuana,
			 after the business of,.
					IIIOther Amendments
			 Relating to Federal Authority Regarding Marijuana
			301.Food and Drug
			 AdministrationThe Food and
			 Drug Administration shall have the same authorities with respect to marijuana
			 as the Administration has with respect to alcohol.
			302.Transferring
			 agency functions with regard to marijuana
				(a)Transfer of
			 jurisdiction from Drug Enforcement Administration to Bureau of Alcohol,
			 Tobacco, Firearms and ExplosivesThe functions of the Attorney General,
			 acting through the Administrator of the Drug Enforcement Administration
			 relating to marijuana enforcement, shall hereafter be administered by the
			 Attorney General, acting through the Director of the Bureau of Alcohol,
			 Tobacco, Firearms and Explosives.
				(b)Redesignation of
			 Bureau of Alcohol, Tobacco, Firearms and Explosives as Bureau of Alcohol,
			 Tobacco, Marijuana, Firearms and Explosives
					(1)RedesignationThe
			 Bureau of Alcohol, Tobacco, Firearms and Explosives is hereby renamed the
			 Bureau of Alcohol, Tobacco, Marijuana, Firearms and
			 Explosives.
					(2)ReferencesAny reference to the Bureau of Alcohol,
			 Tobacco, Firearms and Explosives in any law, regulation, map, document, record,
			 or other paper of the United States shall be deemed to be a reference to the
			 Bureau of Alcohol, Tobacco, Marijuana, Firearms and Explosives.
					(c)Redesignation of
			 Alcohol and Tobacco Tax and Trade Bureau as Alcohol, Tobacco, and Marijuana Tax
			 and Trade Bureau
					(1)RedesignationThe
			 Alcohol and Tobacco Tax and Trade Bureau is hereby renamed the Alcohol,
			 Tobacco, and Marijuana Tax and Trade Bureau.
					(2)ReferencesAny
			 reference to the Alcohol and Tobacco Tax and Trade Bureau in any law,
			 regulation, map, document, record, or other paper of the United States shall be
			 deemed to be a reference to the Alcohol, Tobacco, and Marijuana Tax and Trade
			 Bureau.
					303.Comptroller
			 General Review of laws and regulationsThe Comptroller General shall conduct a
			 review of Federal laws, regulations, and policies to determine if any changes
			 in them are desirable in the light of the purposes and provisions of this Act.
			 Not later than 2 years after the date of the enactment of this Act the
			 Comptroller General shall make to Congress and the relevant agencies such
			 recommendations relating to the results of that review as the Comptroller
			 General deems appropriate.
			304.ConstructionNeither this Act nor any amendment made by
			 this Act shall be construed to affect Federal drug testing policies.
			
